Exhibit 99.2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Six Months Ended (Dollars in thousands, except per share amounts) June 30, June 30, Revenues: Rental and other property $ Management and other fees from affiliates Expenses: Property operating, excluding real estate taxes Real estate taxes Depreciation and amortization Interest General and administrative Write-off of investment in development joint venture - - - Earnings from operations Gain on early retirement of debt - - - Interest and other income Equity income co-investments Income before discontinued operations Income (loss) from discontinued operations ) ) Net income Net income attributable to noncontrolling interest ) Net income attributable to controlling interest Dividends to preferred stockholders ) Excess of the carrying amount of preferred stock redeemed over the cash paid to redeem preferred stock - - - Net income available to common stockholders $ Net income per share - basic $ Net income per share - diluted $ See Company's 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Six Months Ended Selected Line Item Detail June 30, June 30, (Dollars in thousands) Rental and other property Rental $ Other property Rental and other property $ Management and other fees from affiliates Management $ Development and redevelopment Management and other fees from affiliates $ General and administrative General and administrative $ Allocated to property operating expenses - administrative ) Capitalized to real estate ) Net general and administrative $ Interest and other income Interest and other income, net $ Lease income, net - Gain from sale of marketable securities - - - Interest and other income $ Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ DownREIT limited partners' distributions Perpetual preferred distributions Third party ownership interest Noncontrolling interest $ See Company's 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended Six Months Ended (Dollars in thousands, except share and per share amounts) June 30, June 30, % Change % Change Funds from operations Net income available to common stockholders $ Adjustments: Depreciation and amortization Gains not included in FFO, net of disposition costs (1) ) - ) - Noncontrolling interest and co-investments (2) Funds from operations $ FFO per share-diluted $ $ % $ $ % Components of the change in FFO Non-recurring items: Redemption of Series G preferred stock at a discount - - ) - Gain on early retirement of bonds - - ) - Write-off of investment in development joint venture - - - Gain on sales of marketable securities - - ) - Income generated from TRS activities - - ) - Joint venture - preferred interest - - - ) Funds from operations excluding non-recurring items FFO excluding non-recurring items per share-diluted $ $ % $ $ % Changes in recurring items: Same-property NOI $ ) $ Non-same property NOI Management and other fees from affiliates ) ) Interest and other income ) Interest expense ) General and administrative Other items, net $ $ Weighted average number of shares outstanding diluted (3) Internal disposition costs relate to a disposition incentive program established to pay incremental bonuses for the sale of certain of the Company's communities that are part of the program. Amount includes the following 2009 adjustments: (i) noncontrolling interest related to Operating Partnership units totaling $1.3 million and $3.1 million, respectively, (ii) add back depreciation from unconsolidated co-investments and less depreciation attributable to third party ownership of consolidated co-investments totaling $0.8 million and $1.6 million, respectively. Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) June 30, 2009 December 31, 2008 Real Estate: Land and land improvements $ $ Buildings and improvements Less:accumulated depreciation ) ) Real estate under development Co-investments Cash and cash equivalents Marketable securities Funds held by 1031 exchange faciliator - Notes and other receivables Other assets Total assets $ $ Mortgage notes payable $ $ Lines of credit Exchangeable bonds Cash flow hedge liabilities Other liabilities Total liabilities Series G cumulative convertible preferred stock, liquidation value Stockholders' equity and noncontrolling interest: Common stock 3 3 Series F cumulative redeemable preferred stock, liquidation value Additional paid-in-capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive (loss) income ) ) Total stockholders' equity Noncontrolling interest Total stockholders' equity and noncontrolling interest Total liabilities and equity $ $ See Company's 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - June 30, 2009 (Dollars in thousands) Percentage of Total Debt Balance Outstanding Weighted Average Interest Rate Weighted Average Maturity In Years Mortgage notes payable Fixed rate - secured 73% $ 6.1% Variable rate - secured (1) 13% 2.3% Total mortgage notes payable 86% 5.5% Exchangeable bonds - unsecured (2) 5% 5.8% Line of credit - secured (3) 8% 1.8% Line of credit - unsecured (4) 1% 2.6% Total lines of credit 9% 2.0% Total debt 100% $ 5.3% Scheduled principal payments (excludes lines of credit) Weighted Average Interest Rate $ 2.1% 2010 (2) 7.3% 6.3% 5.4% 5.8% Thereafter 5.0% Total $ 5.6% Capitalized interest for the three and six months ended June 30, 2009 was approximately $2.7 million and $5.9 million, respectively. $220.1 million of the variable rate debt is tax exempt, and $183.4 million of the tax exempt debt is subject to interest rate protection agreements. Exchangeable bonds mature in November 2025, but the bonds are subject to a repurchase for cash at the option of the holder on November 1, 2010. The pay rate on the bonds is 3.625%, and effective January 2009 in accordance with the accounting pronouncement FSP No. APB 14-1, the weighted average interest rate is 5.75%.This is an unsecured obligation of the operating partnership, and is fully and unconditionally guaranteed by the Company. Secured line of credit commitment is $150 million and is expandable to $250 million at any time until the fourth quarter of 2010.This line is secured by ten of the Company's apartment communities and matures in December 2013.The underlying interest rate is currently the Freddie Mac Reference Rate plus .99% to 1.50%. Unsecured line of credit commitment is $200 million and matures in March 2010.The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 0.80%. See Company's 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization - June 30, 2009 (Dollars and shares in thousands, except per share amounts) Total debt $ Common stock and potentially dilutive securities Common stock outstanding Limited partnership units (1) Options-treasury method 18 Total common stock and potentially dilutive securities shares Common stock price per share as of June 30, 2009 $ Market value of common stock and potentially dilutive securities $ Preferred units/stock $ Total equity capitalization $ Total market capitalization $ Ratio of debt to total market capitalization % Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended June 30, 2009 and 2008 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total % Change % Change % Change % Change Revenues: Same-property revenue $ $ -3.0
